J-A04042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: D.T.J.F.          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: PHILADELPHIA               :
 DEPARTMENT OF HUMAN SERVICES          :
                                       :
                                       :
                                       :
                                       :   No. 1770 EDA 2021

              Appeal from the Order Entered August 4, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000157-2016

 IN THE INTEREST OF: D.T.J.F., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: PHILADELPHIA               :
 DEPARTMENT OF HUMAN SERVICES          :
                                       :
                                       :
                                       :   No. 1771 EDA 2021

             Appeal from the Decree Entered August 4, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000710-2019

 IN THE INTEREST OF: D.D.J.F., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: PHILADELPHIA               :
 DEPARTMENT OF HUMAN SERVICES          :
                                       :
                                       :
                                       :   No. 1772 EDA 2021

              Appeal from the Order Entered August 4, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000159-2016

 IN THE INTEREST OF: D.D.J.F., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-A04042-22


                                            :
                                            :
 APPEAL OF: PHILADELPHIA                    :
 DEPARTMENT OF HUMAN SERVICES               :
                                            :
                                            :
                                            :   No. 1773 EDA 2021

              Appeal from the Decree Entered August 4, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000711-2019


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

CONCURRING/DISSENTING MEMORANDUM BY LAZARUS, J.:

                                                          FILED JULY 8, 2022

      Mindful of our deferential standard of review in termination matters, I

concur with the Majority’s decision to affirm the trial court’s order with respect

to Mother.   The trial court was in the best position to determine issues of

credibility, and its findings are supported by the record. However, because

the record reflects that Father has made no effort to engage in his permanency

goals throughout the life of this case, I note my dissent as to the court’s order

denying termination of Father’s parental rights.

      I agree with the Agency and the Guardian ad litem that Father’s rights

should have been terminated pursuant to sections 2511(a)(1) and (2). Father

has been consistently non-compliant with his permanency goals, see N.T.

Termination Hearing, 8/4/21, at 32; failed to attend visitation (including

virtual visitation scheduled by the Agency), see id. at 52-53; and repeatedly

failed to respond to outreach by the Agency to schedule drug screens and

parenting classes as ordered by the court.       See id. at 50-52.     Moreover,

                                      -2-
J-A04042-22



despite being served with notice of the termination hearing, Father failed to

appear in court, as he has throughout the life of this case.

      In support of its decision not to terminate Father’s parental rights, the

court stated the following:

      The record shows that prior to the COVID-19 [p]andemic, Father
      had been consistently visiting with [Children] throughout the life
      of the case and that [Children] were bonded with both parents.
      (DHS Petition[,] 04/14/2021, Exhibit A ¶[¶] ooo, qqq). The record
      also revealed that many of Father’s visits have been disrupted due
      to interference from [parental grandmother]. N.T. [Termination
      Hearing,] 08/04/2021[,] at 44-47). Additionally, the testimony
      presented at the August 4, 2021 hearing revealed that Father was
      recently interested in engaging meaningfully with his permanency
      plan objectives, but had perhaps not received the necessary
      support from the CUA [c]ase [m]anager[,] who testified that she
      has not attempted any outreach to Father since before the prior
      court date. (Id. at 33, 53). Finally, this [c]ourt recognizes that
      the COVID-19 [p]andemic has presented incredible challenges to
      many of the families already struggling to reunify. Given Father’s
      stated desire to engage more meaningfully, this [c]ourt believes
      that[,] with additional time and services, Father may be able to
      get back on track with his permanency plan objectives and avoid
      losing his parental rights altogether.

Trial Court Opinion, 9/30/21, at 16-17.

      The factual findings relied upon by the trial court are either insufficient

as a matter of law or unsupported by the record. First, while Father did, earlier

in the life of the case, engage in visitation with Children, caseworker Cody

testified at the termination hearing that, as of some point in 2020, Father told

her “[h]e wanted to start his visits and he wanted to participate in parenting

through the ARC.” N.T. Termination Hearing, 8/4/21, at 33 (emphasis added).

However, despite the fact that Children were residing with his own mother,


                                      -3-
J-A04042-22



Father failed to follow through with visitation and, to Cody’s knowledge, has

not had any contact with Children. See id.

       Second, while the trial court asserted that “many of Father’s visits have

been disrupted due to interference from [paternal grandmother],” Trial Court

Opinion, 9/30/21, at 17, citing N.T. Termination Hearing, 8/4/21, at 44-47, a

review of the portion of the transcript cited by the trial court in support of this

finding reveals that it was actually Mother’s visits, not Father’s, that were

subject to interference by paternal grandmother.1         See N.T. Termination

Hearing, 8/4/21, at 44-47 (discussing grandmother’s interference with

Mother’s visits). As such, the court’s finding of fact lacks support in the record.

       Third, the fact that Father, at some point in the year prior to the

termination hearing, expressed an “interest” in resuming his visitation with




____________________________________________


1 The following exchange occurred between Maureen F. Pie, Esquire, counsel
for Mother, and the Agency’s case worker:

       MS. PIE: Okay. In the history of the case for these two children,
       grandmother has been admonished by the Court not to interfere
       with mom’s visits; isn’t that correct?

       MS. CODY: Yes.

       MS. PIE: Okay. And, even after that, she didn’t fully cooperate;
       isn’t that correct?

       MS. CODY: Yes.

N.T. Termination Hearing, at 47.


                                           -4-
J-A04042-22



Children is insufficient, as a matter of law, to demonstrate an intent to

undertake a parental role.

     To be legally significant, . . . [post-abandonment] contact must
     be steady and consistent over a period of time, contribute to the
     psychological health of the child, and must demonstrate a serious
     intent on the part of the parent to recultivate a parent-child
     relationship and must also demonstrate a willingness and capacity
     to undertake the parental role.         The parent wishing to
     reestablish his parental responsibilities bears the burden
     of proof on this question.

In re D.J.S., 737 A.2d 283, 286 (Pa. Super. 1999) (emphasis added). Here,

Father, has failed to demonstrate either his intent or his ability to parent

Children.

     Finally, the court placed a substantial portion of the blame for Father’s

failure to engage on the hardships engendered by the COVID-19 pandemic.

While I certainly agree that COVID-19 has caused logistical and other

difficulties for parents seeking to reunite with their children, the record

demonstrates that Father has made minimal to no effort throughout the life

of this matter. He failed to achieve any of his permanency goals and was

consistently absent from both Agency meetings and permanency review

hearings. Indeed, of the twelve permanency review hearings held during the

life of this case, Father attended only two.    See Petition for Involuntary

Termination, 4/14/21, at Exhibit A. As this Court has previously stated:

     The statute permitting the termination of parental rights outlines
     certain irreducible minimum requirements of care that parents
     must provide for their children, and a parent who cannot or will
     not meet the requirements within a reasonable time following


                                    -5-
J-A04042-22


      intervention by the state may properly be considered unfit and
      have his parental rights terminated. . . .

      Parental duty requires that the parent act affirmatively
      with good faith interest and effort, and not yield to every
      problem, in order to maintain the parent-child relationship to the
      best of his [] ability, even in difficult circumstances. A parent
      must utilize all available resources to preserve the parental
      relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the
      parent-child relationship.            Parental rights are not
      preserved by waiting for a more suitable or convenient
      time to perform one’s parental responsibilities while others
      provide the child with [the child’s] physical and emotional
      needs.

In re Z.P., 994 A.2d 1108, 1118–19 (Pa. Super. 2010) (internal citation and

quotation marks omitted; emphasis added).

      Here, Father has utterly failed take any affirmative action, or to exercise

any firmness in the face of obstacles, necessary to preserve his parental

rights. It is abundantly clear from the record in this matter that: (1) for a

period of six months immediately preceding the filing of the petition, Father

has refused or failed to perform parental duties and (2) Father’s continued

incapacity, neglect, or refusal has caused Children to be without essential

parental care, control, or subsistence necessary for their physical or mental

well-being and Father has demonstrated that he either cannot or will not

remedy the conditions and causes of the incapacity, neglect, or refusal. See

23 Pa.C.S.A. §§ 2511(a)(1) & (2). Accordingly, I would reverse the order of

the trial court as it pertains to Father and remand for the entry of an order

terminating Father’s parental rights.




                                        -6-